DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to communication filed 5/14/21.  It is noted that application is a continuation of PCT/EP2020/058022 filed 3/23/2020.  Claims 1-20 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-14, as recited, are directed toward a system for tracking events associated with a treatment by personalized medicine the system comprising "a plurality of sequence manager nodes," and a “hub node.”   However, the specific physical components are not explicitly disclosed in the specification to properly define the system sought to be protected. The claims as written are directed to non- statutory subject matter, appropriate clarification and correction is required.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-14 are drawn to a system for tracking events, which, if properly amended is within the four statutory categories (i.e. machine).    Claims 15-20 are drawn to a method tracking events, which is within the four statutory categories (i.e. process).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.


A system for tracking events associated with a treatment by personalised medicine, the system comprising a plurality of nodes hosting a blockchain, the plurality of nodes comprising: 
a plurality of sequence manager nodes, each associated with a respective sequence manager contract on the blockchain; 
and a hub node associated with a hub contract on the blockchain, wherein a first sequence manager contract of the sequence manager contracts is arranged to: 
receive first event data indicating a first event associated with the treatment; and store the first event data on the blockchain in association with a first event sequence, and wherein the hub contract is arranged to store an association between the first event sequence and one or more further event sequences associated with the treatment, on the blockchain.
The limitations of receiving first event data and storing an association between the first event sequence and one or more further event sequences associated with the treatment as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is directed to a person receiving information (from another person) and storing (physically or mentally) the association between the data.  This is a concept relating to tracking or organizing information.  Tracking or organizing information or filtering content has been found to be an abstract idea and a method of organizing human behavior.  See MPEP 2106.04(a)(2)(II)(D).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
That is other than reciting “blockchain,” nothing in the claim element precludes the steps from describing concepts related to organizing and tracking events associated with a treatment.  If a claim limitation, under its broadest reasonable interpretation, covers concepts related to interpersonal and intrapersonal activities then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Accordingly, the claim recites an abstract idea.

Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 15 is that Claim 15 recites a method.  
 
Furthermore, dependent claims 2-14,19-20 further define the at least one abstract idea of receiving first event data and storing an association between the event sequence data (and thus fail to make the abstract idea any less abstract). 

 In relation to claims 2-4, 9-11, 16-18 these claims specify: transmitting sequence data; requesting permission to store data, querying a manager contract, transmitting a message which are concepts related to tracking and organizing information that, at the currently claimed high level of generality, is a method of organizing human activity. 

 In relation to claims 3, 6-8, 11 these claims specify making determinations of the data which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for tracking events associated with a treatment by personalised medicine, the system comprising a plurality of nodes hosting a blockchain, the plurality of nodes comprising: 
a plurality of sequence manager nodes, each associated with a respective sequence manager contract on the blockchain; 
and a hub node associated with a hub contract on the blockchain, wherein a first sequence manager contract of the sequence manager contracts is arranged to: 
receive first event data indicating a first event associated with the treatment; and store the first event data on the blockchain in association with a first event sequence, and wherein the hub contract is arranged to store an association between the first event sequence and one or more further event sequences associated with the treatment, on the blockchain.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:

amount to mere instructions to apply an exception 
the recitation of blockchain  recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".
generally link the abstract idea to a particular technological environment or field of use – for example, the recitations of sequence manager nodes; sequence manager contract; and hub node merely limit the abstract idea the environment of blockchain, see MPEP 2106.05(h))

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.


Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 15 and analogous independent claims 1 and 29 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 9, 11 : This claim recites transmitting an alarm message which therefore merely represents insignificant extra-solution (data output) activity (see MPEP § 2106.05(g)).

Claim 10: This claim recites an automatic temperature sensor for measuring a temperature of materials which therefore merely represents insignificant extra-solution (data gathering) activity (see MPEP § 2106.05(g)).
 

Claim 12 : This claim recites encrypting the first event data which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)) and merely recites the idea of a solution (i.e. claim fails to recite details of how a solution to a problem is accomplished) or outcome (see MPEP § 2106.05(f)).
 
 Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.


   Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qidong (CN109242067A).

AS per claim 1, Qidong teaches a system for tracking events associated with a treatment by personalised medicine, the system comprising a plurality of nodes hosting a blockchain (para. [0020]), the plurality of nodes comprising: 
a plurality of sequence manager nodes, each associated with a respective sequence manager contract on the blockchain (para. [0045] Service nodes of each department equipped with smart logic contracts, and service nodes execute contracts to process block chain data); 
and a hub node associated with a hub contract on the blockchain (paras. [0027], [0029] block generating and monitoring unit (hub node) for executing smart contract (hub contract), wherein a first sequence manager contract of the sequence manager contracts is arranged to:
 receive first event data indicating a first event associated with the treatment; and store the first event data on the blockchain in association with a first event sequence (paras. [0026] – [0027] receiving unit for receiving usage information and block generating unit for writing the usage information), 
and wherein the hub contract is arranged to store an association between the first event sequence and one or more further event sequences associated with the treatment, on the blockchain (para. [0045] smart logic contracts process the blockchain data).  

AS per claim 5, Qidong teaches the system of claim 1, wherein: 

and the first sequence manager contract is arranged to store aggregation data on the blockchain in association with the first event sequence, the aggregation data comprising an identifier (paras. [0074] – [0076])
Qidong does not expressly teach the first event data indicates a packing of physical materials associated with the treatment into a container and the aggregation data comprising an identifier for the physical materials and an identifier for the container.  The type of aggregation data is given little to no patentable weight as descriptive material that cannot exhibit any functional interrelationship with the way in which computing processes are performed is not statutory. 
 
As per claim 14, Qidong does not expressly teach system of claim 1, wherein the treatment by personalised medicine is a treatment by cell and gene therapy (CGT). The type of treatment is given little to no patentable weight as descriptive material that cannot exhibit any functional interrelationship with the way in which computing processes are performed is not statutory. 

Claim 15 repeats substantially similar limitations as claim 1 and the reasons for rejection are incorporated herein.  

Claim 19 repeats substantially similar limitations as claim 5 and the reasons for rejection are incorporated herein.  

Claim 20 repeats substantially similar limitations as claim 14 and the reasons for rejection are incorporated herein.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Qidong (CN109242067A) in view of Sui (2020/0151708).

AS per claim 6, Qidong teaches the system of claim 1, wherein: the first event data comprises an identifier (para. [0053]); 
The identifier information being for physical materials associated with the treatment is considered non-functional descriptive material.  It is given little to no patentable weight as descriptive material that cannot exhibit any functional interrelationship with the way in which computing processes are performed is not statutory.  
Qidong does not expressly teach the storing of the first event data on the blockchain is dependent on the first sequence manager contract determining that the identifier is consistent with aggregation data stored in association with the first event sequence.  However this is old and well-known in the art as evidenced by Sui.  Sui para. [0055] teaches smart contracts used to identify rules associated with authorization and access requirements.  Sui para. [0058] further teaches determining that hashes of the hash identifier and hash created from stored identifier match. Both Qidong and Sui teach blockchain technology but Qidong fails to expressly teach verification of an identifier as taught by Sui.  It would have been have been obvious to one of ordinary skill in the art to add the teachings of Sui to Qidong as this would yield predictable results and result in an improved system.  It would have been recognized that applying the technique of Sui to the teachings of Qidong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such verification features into similar blockchain systems. 

As per claim 12, Sui para. [0007] teaches system of claim 1, wherein the storing of the first event data on the blockchain comprises encrypting the first event data and storing the encrypted first event data on the blockchain.  It would have been have been obvious to one of ordinary skill in the art to add the teachings of Sui to Qidong as this would yield predictable results and result in an improved system.  It would have been recognized that applying the technique of Sui to the teachings of Qidong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such encryption features into similar blockchain systems.

As per claim 13, Sui para. [0034] teaches the system of claim 1, wherein the blockchain is a permissioned blockchain. It would have been have been obvious to one of ordinary skill in the art to add the teachings of Sui to Qidong as this would yield predictable results and result in an improved system.  It would have been recognized that applying the technique of Sui to the teachings of Qidong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar blockchain systems.


Subject Matter free from Prior Art
Claims 1-4, 7-11 and 16-18 tech subject matter free from prior art.  No decision on patentability has been made yet in light of pending rejections.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest Non-patent literature of record Zhang(Zhang, Jinxin et al.  “Blockchain use in IoT for Privacy-Preserving Anti-Pandemic Home Quarantine.”  Electronics (Basel) 9.10: 1gh(16). MDPI AG. (Oct 2020)) teaches combining blockchain technology with IoT devices.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/8/21